MEMORANDUM **
David Luis Jimenez and Rosa Leticia Jimenez, married natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship, and thus do not consider the petitioners’ contention that the IJ failed to consider all of the hardship factors. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.